
	
		II
		111th CONGRESS
		1st Session
		S. 1106
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mrs. Lincoln (for
			 herself, Ms. Landrieu, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  provision of medical and dental readiness services to certain members of the
		  Selected Reserve and Individual Ready Reserve based on medical need, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Selected Reserve Continuum of Care
			 Act.
		2.Requirement for
			 provision of medical and dental readiness services to certain members of the
			 Selected Reserve and Individual Ready Reserve based on medical need
			(a)In
			 generalSection 1074a(g)(1)
			 of title 10, United States Code, is amended—
				(1)by striking
			 may provide and inserting shall provide;
			 and
				(2)by striking
			 if the Secretary determines and inserting , as
			 applicable, if a qualified health care professional determines, based on the
			 member's most recent annual medical exam or annual dental exam, as the case may
			 be,.
				(b)FundingSubject
			 to applicable provisions of appropriations Acts, amounts available to the
			 Department of Defense for Defense Health Program shall be available for the
			 provision of medical and dental services under section 1074a(g)(1) of title 10,
			 United States Code, in accordance with the amendments made by subsection
			 (a).
			(c)Budgeting for
			 health careIn determining the amounts to be required for medical
			 and dental readiness services for members of the Selected Reserve and the
			 Individual Ready Reserve under section 1074a(g)(1) of title 10, United States
			 Code (as amended by subsection (a)), for purposes of the budget of the
			 President for fiscal years after fiscal year 2010, as submitted to Congress
			 pursuant to section 1105 of title 31, United States Code, the Assistant
			 Secretary of Defense for Health Affairs shall consult with appropriate
			 officials having responsibility for the administration of the reserve
			 components of the Armed Forces, including the Chief of the National Guard
			 Bureau with respect to the National Guard.
			(d)Medical and
			 dental screening for Ready Reserve members alerted for
			 mobilizationSection 1074a(f)(1) of title 10, United States Code,
			 is amended by striking may provide and inserting shall
			 provide.
			
